internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-114454-99 date date re legend donor state b c d trust b_trust c trust d dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figurev dollar_figurew dollar_figurez bank dear this is in response to your authorized representative’s letter dated date requesting a ruling concerning the allocation of generation-skipping_transfer_tax gstt exemption under sec_2632 of the internal_revenue_code the facts and representations submitted are summarized as follows in donor established three trusts trust b_trust c and trust d one for the benefit of each of donor’s three children b c and d and their respective families each trust was funded with dollar_figurez in assets under the terms of the trust established for b the b_trust until date the trustee is to accumulate the net_income of trust b after date the trustee may in its uncontrolled discretion pay income to or for the benefit of b b’s spouse and b’s issue any net_income that is not distributed in any fiscal_year is to be added to the corpus of the trust in addition after date trustee may in its uncontrolled discretion pay or apply the principal of trust b to or for the benefit of the group comprised of b and b’s issue unless trust b is earlier terminated as a consequence of the trustee’s uncontrolled discretion to distribute income and corpus trust b will terminate on the later to occur of the death of the survivor of b and b’s spouse or the date on which all of the children of b have reached the age of years or have previously died upon termination the trustee is to distribute the remaining principal and undistributed_income of the trust per stirpes to the then living issue of b and in default of such issue per stirpes to donor’s then living issue trust c for the benefit of c is substantially_similar to trust b except that the trustee is authorized to distribute income and principal to c and c’s issue trust d for the benefit of d is substantially_similar to trust b except that the trustee is authorized to distribute income and principal to d d’s spouse and d’s issue in date donor timely filed form_709 united_states gift and generation-skipping_transfer_tax return with respect to the transfers schedule a of the form_709 is titled computation of taxable_gifts on schedule a part donor reported one-third of the value of trusts b and c and one-half of the value of trust d as gifts subject only to gift_tax on part of schedule a donor reported the balance of the transfer to each trust two-thirds ie dollar_figurew of trusts b and c and one- half ie dollar_figurev of trust d as gifts that are direct skips and are subject_to both gift_tax and generation-skipping_transfer_tax donor did not attach a notice of allocation of generation-skipping_transfer_tax_exemption to the return instead on schedule c computation of generation-skipping_transfer_tax in part generation-skipping transfers donor reported the same amounts that were reported on part of schedule a as gifts that are direct skips and subject_to both gift_tax and gstt on part tax computation of schedule c donor reported an allocation of gst_exemption to each of the three trusts in the same amount reported as a gstt on schedule c part ie dollar_figurew with respect to trust b dollar_figurew with respect to trust c and dollar_figurev with respect to trust d donor also reported in column e of schedule c part a zero inclusion_ratio with respect to each transfer it is represented that it was donor’s intention to allocate to trust b_trust c and trust d a sufficient amount of donor’s gstt exemption within the meaning of sec_2632 to produce an inclusion_ratio of zero for each of the three trusts it is represented that no additional assets were added to trust b_trust c and trust d in or however on date donor transferred dollar_figurep to each trust these transfers were reported on a timely filed gift_tax_return filed on date with this return donor filed a notice of allocation with respect to these transfers allocating dollar_figurep of gst_exemption to each of trust b c and d in addition on the return donor made a protective late allocation of gst_exemption with respect to the gifts made in discussed below the following rulings are requested the allocation of gstt exemption to donor’s gifts on the federal gift_tax_return reporting these transfers filed in substantially complies with the requirements for making an allocation of gst_exemption with respect to the amounts allocated on the return the protective late allocation made by donor on the return filed on date with respect to donor’s transfers to trusts b c and d substantially complies with the requirements for making a late allocation within the meaning of sec_26_2632-1 and the late allocation produces a zero inclusion_ratio with respect to these transfers sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 provides that the term skip_person means a natural_person assigned to a generation that i sec_2 or more generations below the generation assignment of the transferor or a_trust if all interests in the trust are held by skip persons sec_26_2612-1 of the generation-skipping_transfer_tax gstt regulations provides in part that a skip_person is a_trust if i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions other than a distribution the probability of which occurring is so remote as to be negligible including distributions at the termination of the trust may be made after the transfer to a person other than a skip_person under sec_2602 the amount of the gstt is determined by multiplying the amount of the generation-skipping_transfer by the applicable_rate under sec_2641 the applicable_rate with respect to any generation-skipping_transfer is the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 defines the inclusion_ratio in the case of a transfer from a_trust as the excess of over the applicable_fraction with respect to the trust the applicable_fraction with respect to trust is a fraction the numerator of which is the amount of gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced as provided in the section sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for the individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is made the amount of gst_exemption allocated to it and if the allocation is late or an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation generally an allocation of gst_exemption may be expressed by a formula eg the allocation may be expressed in terms of the amount necessary to produce an inclusion_ratio of zero an allocation is void if the allocation is made with respect to a_trust that has no gst potential with respect to the transferor making the allocation at the time of the allocation for this purpose a_trust has gstt potential even if the possibility of a generation-skipping_transfer is so remote as to be negligible sec_26_2632-1 provides that generally an allocation of gst_exemption is effective as of the date of any transfer as to which the form_709 on which it is made is a timely filed return a timely allocation with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return an allocation to a_trust made on a form_709 filed after the due_date for reporting a transfer to a_trust a late allocation is effective on the date the form_709 is filed and is deemed to precede in point of time any taxable_event occurring on such date under sec_26_2632-1 a late allocation to a_trust may be made on a form_709 that is timely filed with respect to another transfer a late allocation is irrevocable when made under sec_2642 if the allocation of the gst_exemption is made on a timely filed gift_tax_return then for purposes of determining the inclusion_ratio under sec_2642 the value of the property transferred to the trust is the value of the property for gift_tax purposes under sec_2642 if the allocation is not made on a timely filed gift_tax_return then for purposes of determining the inclusion_ratio the value of the property is the value as of the date the allocation is filed under sec_26_2642-4 the applicable_fraction for a_trust is redetermined whenever additional exemption is allocated to the trust generally the numerator of the redetermined applicable_fraction is the sum of the amount of gst_exemption currently being allocated to the trust if any plus the value of the nontax_portion of the trust and the denominator of the redetermined applicable_fraction is the value of the trust principal immediately after the event occurs the nontax_portion of a_trust is determined by multiplying the value of the trust assets determined immediately prior to the event by the then applicable_fraction sec_2652 provides that except as provided in sec_2653 the term transferor means-- a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor ruling under sec_26_2632-1 an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is to be made on form_709 the allocation must clearly identify the trust to which the allocation is made and the amount of gst_exemption allocated to it the allocation should also state the inclusion_ratio of the trust after the allocation with respect to allocations of gstt exemption to property transferred during life other than in a direct_skip the instructions for form_709 that were applicable to the return filed by donor in state you may wish to allocate your exemption to transfers made in trust that are not direct skips for example if you transferred property to a_trust that has your children as its present beneficiaries and your grandchildren as future beneficiaries the transfer was not a direct_skip because the present interests in the trusts are held by non-skip persons however future terminations and distributions made from this trust would be subject_to gst tax you may elect to reduce the trust’s inclusion_ratio by allocating part or all of your exemption to the transfer because this transfer would be entered on schedule a part i of form_709 it will not be shown on schedule c emphasis added to allocate your exemption to such transfers attach a statement to the form_709 and entitle it notice of allocation the notice should contain the following for each trust the trust's ein if known the item number s from column a schedule a part of the gifts to that trust the values shown in column e schedule a part for gifts adjusted to account for split_gifts if any reported on schedule a part line the annual exclusion claimed against each gift the net value of each gift after the reduction for the annual exclusion if applicable and the amount of your gst_exemption allocated to each gift in the present case donor did not literally comply with the instructions on form_709 on the federal gift_tax_return filed in january donor incorrectly reported one-third of the transfers to trusts b and c and one-half of the transfer to trust d on part of schedule a as gifts subject only to gift_tax on part of schedule a donor improperly reported the balance of the transfer to each trust two-thirds or dollar_figurew to trusts b and c and one-half or dollar_figurev to trust d as gifts that are direct skips and are subject_to both gift_tax and generation-skipping_transfer_tax on schedule c computation of generation-skipping_transfer_tax in part generation-skipping transfers donor reported the same amounts that were reported on part of schedule a as gifts that are direct skips and subject_to both gift_tax and gstt on part tax computation of schedule c donor reported an allocation of gst_exemption to each of the three trusts in the same amount reported as gstts on schedule c part donor also reported on schedule c part column e a zero inclusion_ratio with respect to each gstt transfer in addition donor failed to attach to the gift_tax_return reporting the transfers a notice of allocation of gst_exemption as is required by the instructions for form_709 literal compliance with the procedural instructions to make an election is not always required elections may be held to be effective where the taxpayer complied with the essential requirements of a regulation or of the instructions to the applicable form even though the taxpayer failed to comply with certain procedural directions therein see 67_tc_736 acq in result 1979_1_cb_1 the allocation will be deemed valid if there are enough facts and circumstances to indicate that the donor intended to allocate part of his gst_exemption to the b c and d trusts we believe that there is sufficient information provided in donor’s gift_tax_return filed in date to conclude that donor allocated part of his gst_exemption to the trusts b c and d donor reported the transfers on schedule c of the form_709 on schedule c part entitled generation-skipping transfers donor reported two-thirds of trusts b and c and one-half of trust d as generation-skipping transfers on schedule c part gst_exemption reconciliation line exemption claimed on this return the donor entered the sum of the amounts reported on schedule c part on schedule c part column c gst_exemption allocated the donor entered dollar_figurew for trust b dollar_figurew for trust c and dollar_figurev for trust d in addition the donor attached a statement to the return that provided the trusts’ employer identification numbers and the value of the property transferred to each of the three trusts accordingly we conclude that donor substantially complied with the requirements for making an allocation of gst_exemption for the transfers to trusts b c and d in the amounts stated on schedule c part column c on the gift_tax_return filed in date donor is therefore treated as having timely allocated gst_exemption of dollar_figurew to trust b dollar_figurew to trust c and dollar_figurev to trust d on the gift_tax_return filed in date with respect to the transfers made in ruling on a form_709 timely filed on date reporting the transfers to the trusts donor allocated an additional dollar_figurep of gst_exemption to each trust also on the return donor made a protective late allocation of gst_exemption to each of trusts b c and d the form_709 contained a notice of allocation that stated that to the extent that the taxpayer failed to claim a gst_exemption allocation sufficient to produce inclusion ratios of zero for each of the transfers made in the taxpayer hereby makes a late allocation of his gst_exemption to the trusts in the total amount of dollar_figuret or such amount as is necessary to produce an inclusion_ratio of zero for all three of the trusts the statement indicated the specific amount allocated to each trust based on the formula donor elected to treat the late allocation as having been made as of date for purposes of valuing the trust assets to determine the inclusion_ratio see sec_26_2642-2 based on the representations regarding the value of the assets transferred to each trust in1994 and the value of the assets of each trust on date and date and based on the formula provided in the notice of allocation allocating sufficient gst_exemption to each trust to produce a zero inclusion_ratio for each trust we conclude that dollar_figureq of gst_exemption was allocated to trust b dollar_figurer of gst_exemption was allocated to trust c and dollar_figures of gst_exemption was allocated to trust d effective on date accordingly based on the above noted representations as a result of the timely and late allocations made on the return filed on date and the previous allocations to the three trusts made on the return filed in date the inclusion_ratio with respect to trust b_trust c and trust d is zero any excess_amount that donor has allocated is void we express no opinion regarding the value of the property transferred to the trusts in or the value of the trusts on date or date except as we have specifically ruled herein we express no opinion as to the consequences of this transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours assistant chief_counsel passthroughs and special industries by george masnik chief branch enclosure copy for sec_6110 purpose
